DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Applicant’s representative argues on pages 7-8 of the remarks of 12/02/2020 that the present rejection has failed to allege a prima facie case of double patenting of Applicant’s claims.
 	Examiner strongly disagrees. The arguments presented appear to be boilerplate. Applicant’s representative points to MPEP §2103 in an attempt to address the merits of the double patenting rejection. However, this section of the MPEP (§2103) has nothing to do with double patenting rejection and double patenting rejection is not even mentioned in that section. Note that the section relied upon by applicant’s representative is titled “2103 Patent Examination Process.”
Applicant’s representative, on pages 7-8 of the remarks of 12/02/2020, further points to MPEP § 804(II)(B)(1) in an attempt to show that the double patenting rejection failed to allegedly articulate the findings, conclusions and reasons as to why: the claimed subject matter is either anticipated by, or would have been obvious over, the commonly owned patent…
Examiner strongly disagrees and would like to point out that applicant’s representative arguments are flawed at least for the following reasons. MPEP §804 makes it abundantly clear that the “obviousness” analysis for “obviousness-type” double-patenting does not have to be similar to that undertaken under 35 U.S.C. 103. MPEP §804 recites in relevant part: “Nonstatutory double patenting includes rejections but not necessarily the same as, that undertaken under 35 U.S.C. 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d 1373, 1378 n.1, 68 USPQ2d 1865, 1869 n.1 (Fed. Cir. 2003).“
Furthermore, while applicant’s representative, on page 8 of the remarks of 12/02/20, evokes the knowledge of a person having ordinary skill in the art to allegedly show that the rejection did not provide a reasonable motivation for combining or modifying the references or that there was no reasonable expectation of success in combining references, applicant’s representative cannot ignore that one of ordinary skill in the art  would have found the pending claims obvious over the allowed claims of the ‘347’ patent by a mere cursory review of the claims. 
Still further, the Examiner would like to point out that applicant’s representative arguments regarding reasonable modification to combine the references and reasonable expectation of success in combining references are ill-founded. The Courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649. The ultimate inference as to the existence of a motivation to combine references may boil down to a question of “common sense.” Philip W. Wyers v. Master Lock Company
Applicant’s representative argues on pages 8-9 of the remarks of 12/02/2020 that the rejection has failed to allege a prima facie case of double patenting of Applicant’s claims for at least the following reasons: (I) the claims have not been mapped; (II) No unjust/timewise extension of rights.
 	Examiner strongly disagrees. MPEP §804 which deals exclusively with double patenting rejection is devoid of any requirement that claims be mapped as alleged by applicant’s representative. Furthermore, as shown above a person of ordinary skill in the art in possession of the pending claims, the allowed claims of the ‘347’ patent, and the specification would effortlessly grasp the rationale articulated in the rejection since MPEP §804 allows the specification to be used to interpret the applied claims. 
Applicant’s representative further argues on page 9 that “while the rejection correctly concedes that the claims are not identical, the rejection nonetheless alleges that they are not patentably distinct from each other because the claims of the parent issued patent make ovious the claims of the pending continuation application” and concludes that such allegation neither provides a clear mapping of the claim limitations at issue.
Examiner respectfully disagrees and would like to point out that the so called mapping requirement is a requirement of applicant’s  representative own making and that applicant’s representative does not have any statutory authority to making his own rules/procedures when it comes to patent examining.  
     Applicant’s representative argues on page 9 of the remarks that the rejection fails to allege, as required, that the issuance of a patent on the claimed subject matter would unjustly extend the right to exclude accompanying the ‘347 patent.
Examiner respectfully disagrees and would like to point out that the alleged requirement is one of applicant’s representative own making. What MPEP §804 says if a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and a nonstatutory double patenting rejection is proper.” In this case, the pending claims would have been obvious over the claims on the ‘347 patent as stated in the rejection and shown in the paragraphs supra. 
If applicant’s representative is of the opinion that the pending claims are not subject to the double patenting rejection, he would have to establish that the invention claimed in his patent is independent and distinct from the invention of the pending claims, a conclusion impossible to arrive at given that applicant is in possession of both the issued claims and the pending claims, in addition to the knowledge of a person of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10572347. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent issued patent make obvious the claims of the pending continuation application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO

/MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246